Case 5:19-cv-05228-ELW Document 33           Filed 11/17/20 Page 1 of 1 PageID #: 127




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

JD MARTIN CONSTRUCTION SERVICES,
INC.                                                                PLAINTIFF

       V.                         Civil No. 19-5228

AAECON GENERAL CONTRACTING, LLC,
et al.                                                              DEFENDANTS


                                       ORDER

       On November 12, 2020, the parties entered into a settlement agreement after

participating in a settlement conference conducted by the undersigned. Accordingly, it is

hereby ORDERED that the case be, and it is hereby, dismissed with prejudice, subject

to the terms of the settlement agreement, pursuant to Federal Rule of Civil Procedure

41(a)(2).

       The Court retains jurisdiction to vacate this order and to reopen the action upon

cause shown that settlement has not been completed and that a party wishes this court

to enforce the settlement agreement specifically.

       IT IS SO ORDERED this 17th day of November 2020.




                                  BáB XÜ|Ç _A j|xwxÅtÇÇ
                                  HON. ERIN L. WIEDEMANN
                                  UNITED STATES CHIEF MAGISTRATE JUDGE
